DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/11/20 has been considered by the examiner.
Response to Arguments
  	Applicant’s arguments with respect to the amended claim(s) 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments with respect to amended claims 1 and 12 have been fully considered and are persuasive and the amendments have overcome the prior art rejections
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2006/0214599) in view of Lenzie (US 2009/0085576).
 	With respect to claim 10, Ogawa discloses a display apparatus comprising a display (Fig. 1 11); a driving module (Fig. 1 11a,20,42) comprising driving circuitry configured to control driving of the display; an interface (Fig. 1 60 to 14 and 50 to 40) connected to an external device (Fig. 1 60,50) and configured to receive power (Fig. 1 50 supplies power) and a signal (Fig. 1 60 supplies a signal) from the external device; 
 	Lenzie discloses a display apparatus (Fig. 4 404 or 407) connected to an external electronic device (Fig. 4 402,200,304), wherein the earth ground (Fig. 4 308) is to be used in the external electronic device and not to be used in the display apparatus.
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a display apparatus connected to an external electronic device, wherein the earth ground is to be used in the external electronic device and not to be used in the display apparatus. The reason for doing so was to reliable provide the power and signal in a compact package.
Allowable Subject Matter
 	Claims 1-9 and 12-20 are allowed, while claim 11 is rejected as indefinite for the reasons stated above, but would be allowed if the indefinite rejection were overcome and all limitations of the independent claim were included. The following is an examiner’s statement of reasons for allowance: 

 	Claim 12 is indicated allowable primarily for the same reasons as claim 1.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a main module comprising control circuitry, wherein the power receiving module includes a non-isolated converter and a controller, and the controller is configured to convert driving power, among the driving power and standby power received through the interface, through the non-isolated converter and to provide the converted driving power to the driving module and the main module based on the display apparatus being in a first mode, and to convert the standby power through the non-isolated converter and to provide the converted standby power to the main module based on the display apparatus being in a second mode.
 	The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839